In the absence of proof that an employment certificate, vacation work permit or a certificate of age was on file in the place of claimant's employment (Labor Law [Cons. Laws, ch. 31], §§ 131, 132), it is no defense to a claim for double compensation under section 14-a of the Workmen's Compensation Law (Cons. Laws, ch. 67), by a claimant employed in violation of section 131 of the Labor Law, that the employer was not negligent in determining the age of the claimant at the time of employment. (Matter ofDavidowicz v. Klipstein, 272 N.Y. 543; Matter of Kociolowicz
v. Tonawanda Corrugated Box Co., 252 App. Div. 716; leave to appeal denied, 276 N.Y. 689.)
The order should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Order affirmed. *Page 329